Citation Nr: 1523022	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  15-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease secondary to herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease secondary to herbicide exposure.

3.  Entitlement to service connection for a chronic hairy/B-cell leukemia secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

8.  Entitlement to service connection for traumatic brain injury (TBI).

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to special monthly pension (SMP) based on aid and attendance.

12.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1954 to November 1975.  He died in May 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim where the deceased claimant died on or after October 10, 2008.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A formal request for substitution is not required and a substitute claimant is entitled to the same rights under VA regulations as if the decedent (in this case, the Veteran) had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2014).  Here, the appellant formally requested substitution in a VA Form 21-4138 received by VA in July 2010.  Although 38 C.F.R. § 3.1010(e) provides that a decision on substitution will be adjudicated by the RO in the first instance, the Board acknowledges that, because it allows for the fullest consideration of the appellant's arguments and evidence in support of her claims, a finding that the appellant is a proper substitute claimant for the Veteran at this stage in the appellate process is not prejudicial to her.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error). The Board also acknowledges that, under the statute governing substitution of claimants, it has the necessary authority to review all of the record evidence dated before and after the Veteran's death in order to adjudicate the appellant's currently appealed claims.  Having reviewed the record, the Board finds that the appellant is a proper substitute claimant for the Veteran and the claims on appeal are recharacterized as noted on the title page.  See generally 38 U.S.C.A. § 5121A (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy, TBI, leukemia, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in May 2010.  The death certificate lists the immediate cause of death as end stage Parkinson's disease.
 
2.  At the time of the Veteran's death, he was not service connected for any disabilities.
 
3.  Resolving all reasonable doubt in favor of the appellant, the Veteran's duties and responsibilities during service as a weapons technician while serving at the Udorn Royal Thai Air Force Base exposed him to herbicides.

4.  Parkinson's disease and ischemic heart disease are presumed to be etiologically related to in-service exposure to herbicides.

5.  The cause of the Veteran's death is related to active service.

6.  The evidence shows that, prior to his death, the Veteran could not perform self-care tasks or other activities of daily living or protect himself from the dangers or hazards of his daily environment due to physical incapacity; he was incontinent and needed assistance in bathing and tending to other hygiene needs.




CONCLUSIONS OF LAW

1.  The Veteran's terminal Parkinson's disease was due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).
 
2.  The Veteran's ischemic heart disease was due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The Veteran's death was caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2014).

4.  The criteria for SMP based on aid and attendance have been met.  38 U.S.C.A. §§ 1513, 1521, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.351, 3.352, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  In light of the fully favorable determinations to grant service connection for Parkinson's disease and ischemic heart disease, service connection for the cause of the Veteran's death, and SMP based on the need for aid and attendance, no further discussion of VCAA compliance is necessary regarding these issues.
II.  Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease and Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Veterans who served in Thailand between February 28, 1961 and May 7, 1975 shall be presumed to have been exposed to herbicide agents if they are Air Force veterans who served at the Royal Thai Air Force Bases of U Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as security policemen, security patrol dog handlers, or members of a security police squadron, or otherwise served near a base perimeter, as shown by their military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.  See Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C-10-q.

The appellant contends that the Veteran was exposed to herbicides while on active duty in Vietnam, Thailand, and Laos.  Specifically, she maintains that the Veteran stepped foot in Vietnam en route to Thailand from the United States, and that he received medical treatment in Vietnam en route to the United States from Thailand.  She maintains that the Veteran was exposed to herbicides in Thailand as a result of his service duties.  Finally, the appellant contends that the Veteran was exposed to herbicides during a secret mission to Laos while stationed in Thailand.

The medical evidence of record shows that, prior to his death, the Veteran was diagnosed with and treated for Parkinson's disease and coronary artery disease.  These are both listed as herbicide-related diseases under VA regulations.  As such, the central issue in this case is whether the evidence reflects exposure to herbicides while in service.  Resolving all reasonable doubt in favor of the appellant, the evidence reflects that the Veteran was exposed to herbicides while on active duty.

Service personnel records reflect that the Veteran was stationed in Thailand with the 6232 Combat Support Group from January 1965 to January 1966 at the Udorn Royal Thai Air Force Base (RTAFB).  The DD 214 for the applicable time period shows that his duty assignment was weapons technician.  A Performance Report for the period of June 1965 to January 1966 shows that the Veteran's duties included supervising the loading of air munitions, explosives, and propellant devices on aircraft; maintaining, installing, modifying, and repairing aircraft rockets, release, and suspension systems; and removing, repairing, replacing, and modifying guns, gun pods, and fire control systems.

Viewing the evidence of record in a light most favorable to the appellant, the Board determines that the evidence as to whether the Veteran was exposed to herbicides at Udorn RTAFB is at least in equipoise.  This determination is limited to this specific Veteran, is based on the facts presented, and does not confer a blanket finding on other similarly situated claimants.

In view of this evidence, the Board shall resolve reasonable doubt in favor of the appellant and find that the Veteran was presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, his coronary artery disease and Parkinson's disease, which appear to have manifested to a degree of 10 percent or more at some time after service, are presumed to be service connected to such exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

III.  Cause of Death

Benefits may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2014).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. 
§ 3.312(c)(2) (2014).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2014).

Here, the death certificate lists the immediate cause of death as Parkinson's disease.  The Board herein grants service connection for Parkinson's disease.  Thus, service connection is warranted for the Veteran's death.

IV.  Special Monthly Pension

Under 38 U.S.C.A. § 1513, "[t]he Secretary shall pay to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 of this title ... (as prescribed in subsection (j) of that section) pension at the rates prescribed by section 1521 of this title and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section."  38 U.S.C.A. § 1513(a) (emphasis added). 

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance; or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3. 351(b), (c), (d). 

SMP at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, a patient in a nursing home because of mental or physical incapacity, or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)- (c), 3.352(a).

38 U.S.C.A. § 1513(a) eliminates the threshold requirement in 38 U.S.C.A. § 1521 that the veteran be permanently and totally disabled from non-service-connected disability not the result of willful misconduct in order to receive pension.  See Chandler, 676 F.3d at 1050.  Thus, as the Veteran was over 65 years of age when he applied for pension and met the service requirements of 38 U.S.C.A. § 1521(j), he may still be entitled to SMP based on aid and attendance if he meets the criteria applicable to pension paid under 38 U.S.C.A. § 1521(d).  See 38 U.S.C.A. 
§§ 1513(a), 1521(a), (j). 

July 2009 medical records show that the Veteran required 24-hour nursing care and needed assistance in dressing, bathing, and walking.  He had partial use of his upper and lower extremities, and needed protection from the ordinary hazards of his daily environment due to an unsteady gait.  A May 2010 VA Form 21-4138 indicates that the Veteran wore adult diapers.  A May 2010 treatment record dated two weeks before his death indicates that although the Veteran was living with his wife, prior to that he was in a nursing home.  A May 2010 VA Form 21-4138 dated three days before his death indicates that the Veteran needed an assistant to help his spouse as she was unable to care for him.  Having reviewed the record evidence, the Board concludes that, prior to his death, the Veteran was unable to perform at least one of the personal functions enumerated in § 3.352(a).  See 38 C.F.R. § 3.352(a); see also Turco, 9 Vet. App. at 224.

In summary, the Board finds that, although the Veteran did not have a single permanent disability rated 100 percent disabling or additional disability or disabilities independently ratable at 60 percent or more during his lifetime, prior to his death, he needed the regular aid and attendance of another person due to disabilities which it was reasonably certain would remain throughout his lifetime.  Therefore, the appellant's claim of entitlement to SMP based on the need for aid and attendance is granted.


ORDER

Entitlement to service connection for ischemic heart disease secondary to herbicide exposure is granted.

Entitlement to service connection for Parkinson's disease secondary to herbicide exposure is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to special monthly pension based on the need for aid and attendance is granted.







REMAND

Peripheral Neuropathy

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, it appears that neither the Veteran nor the appellant were provided adequate VCAA notice for the issue of entitlement to service connection for peripheral neuropathy.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 3.352(a).  Moreover, VBA has indicated that a VCAA letter must be provided to the individual requesting substitution if no VCAA notice letter was previously provided to the original claimant or if such notice letter was inadequate.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  Remand is therefore necessary in order to afford the appellant appropriate VCAA notice.

TBI, Hearing Loss, Tinnitus

The medical evidence of record does not contain a current diagnosis of hearing loss and/or tinnitus.  However, there are outstanding treatment records that should be obtained on remand.  [The Board notes that in most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In cases involving substitution, additional evidence can be added to the file.]  On a VA Form 21-4142, dated in December 2009, the Veteran indicated that he received treatment for these conditions at Primary Care Specialist.  Accordingly, on remand, the agency of original jurisdiction (AOJ) should attempt to obtain all such relevant treatment records that may be available.

Leukemia

The appellant contends that this condition was related to herbicide exposure during the Veteran's active service.  As discussed above, exposure to herbicides during service is conceded. 

Post-service private treatment records show that the Veteran was diagnosed with acute myelogenous leukemia shortly before his death in May 2010.  The Board notes that, while acute myelogenous leukemia is not listed as a disease presumably associated with exposure to herbicides, the claim still must be developed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  As such, on remand, the RO should obtain a VA opinion as to whether the Veteran's acute myelogenous leukemia was associated with conceded exposure to herbicides while on active duty.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a notice letter that explains how to establish entitlement to service connection.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of her peripheral neuropathy claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2. Request that the appellant authorize release of the Veteran's private treatment records from Primary Care Specialist in Orlando, Florida.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the appellant must be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2014).

3. Forward the claims file, including a copy of this remand, to a VA physician for a medical opinion. The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's acute myelogenous leukemia is traceable to military service, including conceded in-service exposure to herbicides.  

The examiner should consider that the service treatment records are missing.  Information regarding the accepted etiology of acute myelogenous leukemia should be provided by the examiner, especially information on whether exposure to herbicides can cause this condition, or whether it was an idiopathic process or caused by something else.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

4. After completion of the above requested development, and any other development deemed necessary, including a VA opinion if warranted, readjudicate the remaining claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


